                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT



                                              :
 CLARENCE PATTERSON,                          :
      Plaintiff,                              :          CASE NO. 3:18-cv-2130 (MPS)
                                              :
         v.                                   :
                                              :
 DR. BRUCE LICHTENSTEIN,                      :
       Defendant.                             :          APRIL 15, 2019
                                              :
_____________________________________________________________________________

                                  INITIAL REVIEW ORDER

       Plaintiff Clarence Patterson incarcerated at the Cheshire Correctional Institution in

Cheshire, Connecticut, filed this case under 42 U.S.C. § 1983. He contends that the defendant,

Dr. Bruce Lichtenstein, was deliberately indifferent to his serious dental needs and retaliated

against him. Patterson seeks damages from the defendant in his individual capacity.

       The Court must review prisoner civil complaints and dismiss any portion of the

complaint that is frivolous or malicious, that fails to state a claim upon which relief may be

granted, or that seeks monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A. This requirement applies to all prisoner filings regardless whether the prisoner

pays the filing fee. Nicholson v. Lenczewski, 356 F. Supp. 2d 157, 159 (D. Conn. 2005) (citing

Carr v. Dvorin, 171 F.3d 115 (2d Cir. 1999) (per curiam)). Here, the plaintiff has paid the filing

fee.

       Although detailed allegations are not required, the complaint must include sufficient facts

to afford the defendants fair notice of the claims and the grounds upon which they are based and
to demonstrate a plausible right to relief. Bell Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007).

Conclusory allegations are not sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The

plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. “A claim has facial plausibility when a plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and

citations omitted). The Court must construe pro se pleadings liberally, Harris v. Mills, 572 F.3d

66, 72 (2d Cir. 2009), and interpret them to raise the “strongest arguments that they suggest.”

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 472 (2d Cir. 2006). To plead a cognizable

legal claim, however, a pro se plaintiff must meet the standard of facial plausibility. See Hogan

v. Fischer, 738 F.3d 509, 515 (2d Cir. 2013) (“[A] pro se complaint must state a plausible claim

for relief.”) (citing Harris v. Mills, 572 F.3d 66, 73 (2d Cir. 2009)).

I.      Allegations

        Background

        In 2009 and 2010, the plaintiff was confined at Garner Correctional Institution. ECF No.

1, ¶ 12. During that time, Dr. Lichtenstein began a root canal procedure on one of the

plaintiff’s molars. Id., ¶¶ 13, 134. The University of Connecticut Correctional Managed Health

Care Dental Manual prohibited root canals on molars. Id., ¶ 14 & Ex. 1A-Z. When Dr.

Lichtenstein had completed half of the procedure, the plaintiff confronted Dr. Lichtenstein about

the unauthorized procedure and accused Dr. Lichtenstein of using the plaintiff as a “test

dummy.” Id., ¶¶ 15, 135. The accusation caused Dr. Lichtenstein to become angry. Id., ¶ 16.

        Soon after this incident, the plaintiff was transferred to Cheshire Correctional Institution

                                                   2
without the root canal procedure being finished. Id., ¶¶ 17, 138. The plaintiff believes that Dr.

Lichtenstein was responsible for the transfer. Id., ¶ 136. Dr. Lichtenstein included no

information in the transfer summary to notify staff about the partially completed procedure. Id.,

¶¶ 20, 139.

       The plaintiff was transferred to MacDougall-Walker Correctional Institution. No dentist

there would complete the root canal procedure because the procedure should not have been

performed. Id., ¶ 22. The plaintiff was in pain and filed a lawsuit against Dr. Lichtenstein. Id.,

¶¶ 23, 142.

       Over a year later, with the root canal procedure still not completed, the plaintiff was

transferred to Corrigan-Radgowski Correctional Institution, and then to Carl Robinson

Correctional Institution. Id., ¶¶ 24-25. Correctional Managed Health Care Dental Director

Benoit and Assistant Attorney General DeAnn Varunes agreed to have the plaintiff transferred to

UConn to have the root canal completed. Id., ¶ 26. The plaintiff settled his lawsuit against Dr.

Lichtenstein in 2013 or 2014. Id., ¶¶ 28, 143.

       Current Claim

       On May 21, 2018, the plaintiff had a dental appointment at Osborn Correctional

Institution. Id., ¶ 33. He intended to have a clamp on his denture fixed. Id., ¶ 34. The dentist

told the plaintiff that, because he had had the denture since 2008 or 2010, he was eligible for a

new denture. Id., ¶ 37. She submitted requests to the Utilization Review Committee for repair

of the clamp and for a new set of dentures but told the plaintiff that he could not receive both.

Id., ¶¶ 38-39, 144. The plaintiff opted to wait to have his current denture replaced until the

Utilization Review Committee decided the request for new dentures. Id., ¶ 40. The following

                                                 3
day, the plaintiff was transferred to Cheshire Correctional Institution. Id., ¶¶ 41, 145.

       On August 8, 2018, the plaintiff’s denture broke while he was eating a sandwich. Id., ¶¶

42, 148. The front four teeth snapped off. Id., ¶ 43. The following day, the plaintiff submitted a

request to the dental unit to have the denture repaired. Id. He received a response that his name

had been added to the dental list and he would be called down in turn. Id., ¶¶ 48-49, 151. The

plaintiff submitted a second request on August 12, 2018, stating that his dental need was urgent

because he was having difficulty eating without the denture. Id., ¶¶ 44-46. He also explained

that, because he did not have the denture, food was getting into his soft gums causing infection.

Id., ¶ 47. On August 19, 2018, the plaintiff submitted a third request. Id., ¶ 149.

        The plaintiff was unaware that the dentist at the facility was Dr. Lichtenstein until

September 2018. Id., ¶¶ 51, 158-59. At the time he filed this action, the plaintiff had not yet

been seen in the dental unit. He experiences pain from swollen gums and canker sores caused by

periodontal disease. Id., ¶¶ 53-56, 150. Dr. Lichtenstein had previously warned the plaintiff that

if he did not wear his dentures, his teeth could shift causing complications. Id., ¶ 57.

       The Utilization Review Committee approved the request for new dentures in July 2018.

Id., ¶ 77. In September 2018, the plaintiff was transferred to Osborn Correctional Institution for

a short time. Id., ¶ 153. While there, he submitted an Inmate Request for new dentures and was

scheduled to be seen five days later. Id., ¶¶ 76, 154. The plaintiff was returned to Cheshire

Correctional Institution before the scheduled appointment. Id., ¶ 155. The approval for new

dentures was forwarded to Cheshire Correctional Institution in September 2018. Id., ¶¶ 86, 156.

       In October 2018, the plaintiff submitted a dental request complaining about painful

bleeding gums. Id., ¶ 89. The response stated that emergency pain takes priority. Id., ¶ 90. The

                                                  4
plaintiff filed a grievance on October 15, 2018. Id., ¶ 97. When he did not receive a timely

response, he submitted a second grievance on November 8, 2018. This second grievance was

rejected as a duplicate. Id., ¶¶ 98-99.

       II.     Analysis

       The plaintiff contends that Dr. Lichtenstein was deliberately indifferent to his serious

dental needs and failed to treat him in retaliation for the prior lawsuit.

       A.      Deliberate Indifference to Medical Needs Claims

       The Eighth Amendment forbids deliberate indifference to prisoners’ serious medical

needs. Spavone v. New York State Dep’t of Corr. Servs., 719 F.3d 127, 138 (2d Cir. 2013). To

state a claim for deliberate indifference to a serious medical need, the plaintiff must show both

an objective component—that his medical need was serious—and a subjective component—that

the defendant acted with a sufficiently culpable state of mind. See Smith v. Carpenter, 316 F.3d

178, 184 (2d Cir. 2003) (citing Estelle v. Gamble, 492 U.S. 97, 104 (1976)); Hathaway v.

Coughlin, 37 F.3d 63, 66 (2d Cir. 1994). Objectively, the alleged deprivation must be

“sufficiently serious.” Wilson v. Seiter, 501 U.S. 294, 298 (1991). The condition must produce

death, degeneration or extreme pain. See Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir.

1996). Subjectively, the defendant must have been actually aware of a substantial risk that the

plaintiff would suffer serious harm as a result of his actions or inactions. See Salahuddin, 467

F.3d at 279-80. Negligence that would support a claim for medical malpractice does not rise to

the level of deliberate indifference and is not cognizable under section 1983. See id.

       The plaintiff alleges that he has difficulty eating and that food becomes lodged in his

gums causing severe pain and canker sores. This condition had persisted for five months at the

                                                   5
time the plaintiff filed the complaint. The Court assumes, for purposed of this ruling only, that

the plaintiff suffers from a serious dental need.

       The plaintiff has submitted multiple Inmate Requests seeking treatment. Although some

of the requests were generally directed to the dental unit, the plaintiff submitted some requests

directly to Dr. Lichtenstein. See ECF No. 1 at 37, 47, 48. In one request, the plaintiff reminded

Dr. Lichtenstein of his prior warning to the plaintiff about the danger of not wearing his denture.

See id. at 48. The plaintiff’s allegations and exhibits sufficiently allege that Dr. Lichtenstein was

aware of the serious harm that could result from his inaction. See Grullon v. City of New Haven,

720 F.3d 133, 141 (2d Cir. 2013) (holding that allegation that plaintiff sent letter to warden was

sufficient at initial stages of action to support inference that warden received and read letter and

was aware of contents). Thus, the Court concludes that the plaintiff has stated a plausible

deliberate indifference claim against Dr. Lichtenstein.

       B.      Retaliation Claim

       To state a retaliation claim, the plaintiff must allege facts establishing three things. First,

he engaged in protected speech or conduct; second, the defendant took adverse action against

him; and third, there was a causal connection between his protected speech and the adverse

action. Bilal v. White, 494 F. App’x 143, 146 (2d Cir. 2012). Because retaliation claims by

prisoners are easily fabricated, the courts consider such claims with skepticism and require that

they be supported by specific facts. Conclusory allegations of retaliatory conduct are not

sufficient. See Dolan v. Connolly, 794 F.3d 290, 295 (2d Cir. 2015) (“First Amendment

retaliation claims brought by prisoners must ‘be supported by specific and detailed factual

allegations,’ not stated ‘in wholly conclusory terms.’”) (citation omitted).

                                                    6
       The plaintiff bases his retaliation claim on the fact that the filed a lawsuit against Dr.

Lichtenstein nearly ten years ago. The adverse action is the failure to treat his dental condition.

However, the plaintiff alleges no facts to demonstrate the required causal connection.

       Factors the court may consider when determining whether a causal connection exists

include temporal proximity between the protected activity and the alleged retaliatory act and

statements made by the defendant concerning his motives. See, e.g., Espinal v. Goord, 558 F.3d

119, 129 (2d Cir. 2009) (temporal proximity); Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir.

1995) (alleged admission of retaliatory conduct). The plaintiff is required to support his

retaliation claim by “specific and detailed factual allegations.” Friedl v. City of New York, 210

F.3d 79, 86 (2d Cir. 2000). The evidence must show more that the mere possibility that the

action was retaliatory. See generally Graham v. Henderson, 89 F.3d 75, 79 (2d Cir. 1996).

       The plaintiff’s lawsuit was filed about ten years before the incident and was settled over

five years before. The Supreme Court has held that a period less than two years is too long to

establish temporal proximity. See Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 273-74 (2001)

(explaining that temporal proximity must be very close and stating that action taken “20 months

later suggests, by itself, no causality at all”). The plaintiff reminded Dr. Lichtenstein of the

incident underlying that lawsuit in two of the three Inmate Requests he specifically addressed to

Dr. Lichtenstein and in his medical grievance. However, there is no evidence that Dr.

Lichtenstein actually received and read the requests or grievance and no allegation that Dr.

Lichtenstein admitted any improper motive or specifically acted in response to the information.

       The Court will not infer an improper motive from the plaintiff’s assumption that Dr.

Lichtenstein refused to see him based on the ten-year-old lawsuit and his attempted confirmation

                                                  7
of that assumption by reminding Dr. Lichtenstein of their past interactions. The requests

submitted show that the plaintiff’s name was added to the list to see the dentist and he was told

that emergency cases had priority. The fact that the plaintiff considers his own case to be an

emergency is insufficient to create a retaliatory motive. Accordingly, the retaliation claim is

dismissed without prejudice. The plaintiff can file an amended complaint to reassert this claim

provided he can allege facts to establish retaliatory conduct.



III.   Conclusion

       The retaliation claim is DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1) without

prejudice to filing an amended complaint. The case will proceed on the plaintiff’s claim for

deliberate indifference to serious dental needs.

        The Court enters the following orders:

       (1)     The Clerk shall contact the Department of Correction Office of Legal Affairs to

ascertain the service or current work address for defendant Dr. Lichtenstein, mail a waiver of

service of process request packet containing the Complaint to him at the address provided within

twenty-one (21) days of this Order, and report to the court on the status of the waiver request on

the thirty-fifth day after mailing. If the defendant fails to return the waiver request, the Clerk

shall make arrangements for in-person service by the U.S. Marshals Service on him in his

individual capacity and the defendant shall be required to pay the costs of such service in

accordance with Federal Rule of Civil Procedure 4(d).

       (2)     The Clerk shall send the plaintiff a copy of this Order.



                                                   8
       (3)     The Clerk shall send a courtesy copy of the Complaint and this Order to the

Connecticut Attorney General and the Department of Correction Office of Legal Affairs.

       (4)     The defendant shall file his response to the complaint, either an answer or motion

to dismiss, within sixty (60) days from the date the waiver form is sent. If he chooses to file an

answer, he shall admit or deny the allegations and respond to the cognizable claim recited above.

He also may include all additional defenses permitted by the Federal Rules.

       (5)     Discovery, pursuant to Federal Rules of Civil Procedure 26 through 37, shall be

completed within seven months (210 days) from the date of this order. Discovery requests need

not be filed with the court.

       (6)     All motions for summary judgment shall be filed within eight months (240 days)

from the date of this order.

       (7)     Pursuant to Local Civil Rule 7(a), a nonmoving party must respond to a

dispositive motion within twenty-one (21) days of the date the motion was filed. If no response

is filed, or the response is not timely, the dispositive motion can be granted absent objection.

       (8)     If the plaintiff changes his address at any time during the litigation of this case,

Local Court Rule 83.1(c)2 provides that the plaintiff MUST notify the court. Failure to do so

can result in the dismissal of the case. The plaintiff must give notice of a new address even if he

is incarcerated. The plaintiff should write PLEASE NOTE MY NEW ADDRESS on the notice.

It is not enough to just put the new address on a letter without indicating that it is a new address.

If the plaintiff has more than one pending case, he should indicate all the case numbers in the

notification of change of address. The plaintiff should also notify the defendant or the attorney

for the defendant of his new address.

                                                  9
       (9)      The plaintiff shall utilize the Prisoner Efiling Program when filing documents

with the court. The plaintiff is advised that the Program may be used only to file documents with

the court. Local court rules provide that discovery requests are not filed with the court. D.

Conn. L. Civ. R. 5(f). Therefore, discovery requests must be served on defendants’ counsel by

regular mail.

       SO ORDERED this         15th day of April 2019 at Hartford, Connecticut.

                                                     /s/
                                              Michael P. Shea
                                              United States District Judge




                                                10
